Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsueda et al. (US 2018/0143721).
As for claim 1, Matsueda et al. disclose in Figs. 4-5I, 7 and the related text an organic light-emitting display device comprising: 
a flexible substrate 200 [0056]; 
a plurality of pixels disposed on the flexible substrate (fig. 2 and 4); 
a bank 163 disposed on a pixel electrode 162 of at least one pixel among the plurality of pixels, the bank 163 including an opening to expose a portion of the pixel electrode 162 (fig. 4); 
at least one protrusion 164 disposed on the bank 163; and 
a space (space around 164) located between at least two (portions 162) of the plurality of pixels, wherein the at least two (portions 162) of the plurality of pixels are symmetrically disposed with respect to the space (fig. 5I, also see fig. 7).  

As for claim 2, Matsueda et al. disclose the organic light-emitting display device according to claim 1, wherein the at least one protrusion comprises two protrusions 162 spaced apart from each other on the bank 163 (fig. 4).  

As for claim 3, Matsueda et al. disclose the organic light-emitting display device according to claim 2, wherein the space is located between the two protrusions 164 (fig. 4 and 5I).  

As for claim 12, Matsueda et al. disclose the organic light-emitting display device according to claim 1, further comprising: a thin-film transistor disposed on the flexible substrate 200 and comprising a source electrode 159 and a drain electrode 160; two insulating layers 154/156/158/161 disposed on a layer in which the source and drain electrodes 159/160 are disposed; and an anode 162 disposed on the two insulating layers 154/156/158/161.  

As for claim 13, Matsueda et al. disclose the organic light-emitting display device according to claim 12, wherein one of the two insulating layers 161 is configured as a planarization layer [0058].  

As for claim 14, Matsueda et al. disclose the organic light-emitting display device according to claim 12, wherein at least one of the source electrode and the drain electrode 159/160 at least partially overlaps with the at least one protrusion 164 (fig. 4).  


Claims 1 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2017/0194399, as disclosed in the IDS).
As for claim 1, Cho et al. disclose in Figs. 4-5I, 7 and the related text an organic light-emitting display device comprising: 
a flexible substrate 100 [0034]; 
a plurality of pixels disposed on the flexible substrate (fig. 2); 
a bank 124 disposed on a pixel electrode 116 of at least one pixel among the plurality of pixels, the bank 124 including an opening 133 to expose a portion of the pixel electrode 116 (fig. 2); 
at least one protrusion 126 disposed on the bank 124; and 
a space (space around 126) located between at least two (portions 162) of the plurality of pixels, wherein the at least two (portions 116 which expose to the openings 133 of two) of the plurality of pixels are symmetrically disposed with respect to the space 126b (top view, see fig. 3).  

As for claim 16, Cho et al. disclose the organic light-emitting display device according to claim 1, wherein the flexible substrate 100 comprises at least one of polyethersulfone, polyacrylate, polyetherimide, polyethylene naphthalate, polyethylene terephthalate, polyphenylene sulfide, polyallylate, polyimide, or polycarbonate, or combinations thereof [0034].  

As for claim 17, Cho et al. disclose the organic light-emitting display device according to claim 1, wherein the organic light-emitting display device is configured to be rollable, bendable, or foldable [0034].

As for claim 18, Cho et al. disclose the organic light-emitting display device according to claim 1, further comprising a first encapsulation layer 127 and a second encapsulation layer 129 disposed over the flexible substrate 100 and covering the at least one protrusion 126 and the space (space around 126) (fig. 2).  

As for claim 19, Cho et al. disclose the organic light-emitting display device according to claim 18, wherein the first and second encapsulation layers 127/129 cover a top surface of the at least one protrusion 126, a bottom surface of the space (space around 126), and at least one side surface of the at least one protrusion 126.  

As for claim 20, Cho et al. disclose the organic light-emitting display device according to claim 18, wherein at least a portion of the first encapsulation layer 127 or at least a portion of the second encapsulation layer 129 is disposed in the space (space around 126).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda et al..
As for claim 4, Matsueda et al. disclosed the organic light-emitting display device according to claim 3, except the space has a delta shape in a cross-sectional view.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the space has a delta shape in a cross-sectional view in Matsueda et al., order to achieve the device properties.   
Furthermore, the change in shape of the space was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the space was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

As for claim 5, Matsueda et al. disclose the organic light-emitting display device according to claim 4, wherein the two protrusions and the space are configured to minimize peeling of an organic light-emitting layer or an encapsulation layer disposed over the flexible substrate.  
Claimed limitation “configured to minimize peeling of an organic light-emitting layer or an encapsulation layer disposed over the flexible substrate” is drawn to intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claim 6, Matsueda et al. disclosed the organic light-emitting display device according to claim 1, except wherein the at least one pixel has a rectangle shape in a plan view (fig. 7).  
Matsueda et al. do not disclose the at least one pixel has a hexagon shape in a plan view. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the at least one pixel has a rectangle shape in a plan view in Matsueda et al., order to achieve the device properties.   
Furthermore, the change in shape of the at least one pixel was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the at least one pixel was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

As for claim 7, Matsueda et al. disclose the organic light-emitting display device according to claim 6, wherein the space has a circular shape in the plan view.  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the space has a circular shape in the plan view in Matsueda et al., order to achieve the device properties.   
Furthermore, the change in shape of the space was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the space was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

As for claim 8, Matsueda et al. disclose the organic light-emitting display device according to claim 7, wherein the at least one protrusion comprises two protrusions 164, and the two protrusions are arranged parallel to each other (fig. 4 and 5I).  

As for claim 9, Matsueda et al. disclose the organic light-emitting display device according to claim 7, wherein the at least one protrusion comprises two protrusions 164, and the two protrusions extend along two edges of the at least one pixel (fig. 5I and 7).  

As for claim 10, Matsueda et al. disclose the organic light-emitting display device according to claim 7, wherein the at least one protrusion comprises two protrusions 164, and the two protrusions 164 extend along one edge of the at least one pixel and one edge of another pixel adjacent to the at least one pixel (fig. 5I and 7).  

As for claim 15, Matsueda et al. disclosed the organic light-emitting display device according to claim 1, except wherein a density of the at least one protrusion in consideration of an entire area of the display device is set to range from about 7% to 15%.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a density of the at least one protrusion in consideration of an entire area of the display device is set to range from about 7% to 15%, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Allowable Subject Matter
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for allowable subject matter:  the two protrusions are bent at two points while extending along the one edge of the at least one pixel and the one edge of the another pixel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811